*73RESOLUCIÓN
Evaluada la “Moción urgentísima solicitando reconside-ración” de 1 de julio de 2016, así como la “Urgente moción suplementaria informando gestiones” de 8 de julio de 2016, se reconsidera la suspensión del ejercicio de la abogacía del Sr. Joel E. Reyes Martínez de una inmediata e indefinida a una suspensión por el término de un (1) mes. Además, el señor Reyes Martínez deberá acreditar a este Tribunal su cumplimiento con la Sentencia emitida el 29 de junio de 2016.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina